Case 1:19-cv-00578-JMS-RT Document 23 Filed 12/17/19 Page 1 of 3     PageID #: 91




 Alan Alexander Beck
 Law Office of Alan Beck
 2692 Harcourt Drive
 San Diego, CA 92123
 (619) 905-9105
 Hawaii Bar No. 9145
 Alan.alexander.beck@gmail.com

 Stephen D. Stamboulieh
 Stamboulieh Law, PLLC
 P.O. Box 4008
 Madison, MS 39130
 (601) 852-3440
 stephen@sdslaw.us
 MS Bar No. 102784
 *Admitted Pro Hac Vice
 Attorneys for Plaintiffs

                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF HAWAII

 TODD YUKUTAKE and DAVID                   )
 KIKUKAWA                                  )
                                           )
 Plaintiffs,                               )
                                           )   Civil Action No. 19-578 (JMS-RT)
 v.                                        )
                                           )   PLAINTIFFS’ CERTIFICATE OF
 CLARE E. CONNORS, in her                  )   SERVICE FOR DISCOVERY
 Official Capacity as the Attorney General )   SERVED ON ALL DEFENDANTS
 of the State of Hawaii and the CITY and   )
 COUNTY OF HONOLULU                        )   TRIAL: None Set
                                           )
 Defendants.                               )
 ____________________________________)




                                       1
Case 1:19-cv-00578-JMS-RT Document 23 Filed 12/17/19 Page 2 of 3         PageID #: 92




                          CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the date indicated below, a copy of

 the following:

    • Plaintiffs’ First Set of Requests for Production of Documents to Defendant
      City and County of Honolulu;

    • Plaintiffs’ First Set of Requests for Admission to Defendant City and County
      of Honolulu;

    • Plaintiffs’ First Set of Interrogatories to Defendant City and County of
      Honolulu;

    • Plaintiffs’ First Set of Requests for Production of Documents to Defendant
      Clare E. Connors;

    • Plaintiffs’ First Set of Requests for Admission to Defendant Clare E. Connors;
      and

    • Plaintiffs’ First Set of Interrogatories to Defendants Clare E. Connors;

 was served by United States Postal Service, postage prepaid, on the following at

 their last-known address as follows:

                              Kendall J. Moser, Esq.
                             Caron M. Inagaki, Esq.
                                425 Queen Street
                               Honolulu, HI 96813
        Attorneys for Clare Connors, in her capacity as the Attorney General of the
                                 State of Hawaii

                              Nicolette Winter, Esq.
                                Robert Kohn, Esq.
                           City and County of Honolulu
                           530 S. King Street, Room 110
                             Honolulu, Hawaii 96813
                                          2
Case 1:19-cv-00578-JMS-RT Document 23 Filed 12/17/19 Page 3 of 3   PageID #: 93




                   Attorneys for City and County of Honolulu

            Dated: December 17, 2019.



                              /s/ Stephen D. Stamboulieh
                              Stephen D. Stamboulieh
                              *Admitted Pro Hac Vice

                              Attorney for Plaintiffs




                                        3
